 1   JAHAN C. SAGAFI (Cal Bar No. 224887)         EVAN R. MOSES, CA Bar No. 198099
     Molly J. Frandsen (Cal. Bar No. 320094)      evan.moses@ogletree.com
 2   OUTTEN & GOLDEN LLP                          OGLETREE, DEAKINS, NASH, SMOAK
     One California Street, 12th Floor            & STEWART, P.C.
 3   San Francisco, CA 94111                      400 South Hope Street, Suite 1200
     Telephone: (415) 638-8800                    Los Angeles, CA 90071
 4   Facsimile: (415) 638-8810                    Telephone: 213-239-9800
     E-Mail: jsagafi@outtengolden.com             Facsimile: 213-239-9045
 5   E-Mail: mfrandsen@outtengolden.com
                                                  LAURA R. PETROFF, CA Bar No. 123215
 6   Melissa L. Stewart (admitted pro hac vice)   lpetroff@winston.com
     OUTTEN & GOLDEN LLP                          WINSTON & STRAWN LLP
 7   685 Third Avenue, 25th Floor                 333 S Grand Ave, 38th Floor
                                                  Los Angeles, CA 90071
 8   New York, NY 10017                           Telephone: 213-615-1736
     Telephone: (212) 245-1000                    Facsimile: 213-615-1750
 9   Facsimile: (646) 509-2060
     E-Mail: mstewart@outtengolden.com
10

11   Attorneys for Plaintiffs and the Proposed    Attorneys for Defendant
     Class and Collective Members
12

13                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA
14                                 SACRAMENTO DIVISION
15

16
   ARIS CIENEGA and ZAKEIA HAMPTON,                Case No. 21-cv-00533-KJM-JDP
17 Individually and On Behalf of All Others
   Similarly Situated,                             JOINT APPLICATION AND ORDER TO
18                                                 STAY CONDITIONAL CERTIFICATION
                  Plaintiffs,                      BRIEFING AND SET BRIEFING
19                                                 SCHEDULE FOR DEFENDANT’S
          v.                                       MOTION TO DISMISS
20
   ECHO GLOBAL LOGISTICS, INC.,                    The Hon. Kimberly J. Mueller
21
                  Defendant.
22

23

24

25

26

27

28
 1          Plaintiffs Aris Cienega and Zakeia Hampton (“Plaintiffs”) and Defendant Echo Global
 2   Logistics, Inc. (“Echo”) (collectively, the “Parties”), by and through their respective counsel,
 3   hereby submit this Joint Application to Stay Conditional Certification Briefing and Set Briefing
 4   Schedule on Defendant’s Motion to Dismiss.
 5          Named Plaintiffs Aris Cienega and Zakeia Hampton allege that Echo misclassified them
 6   and other sales representatives as overtime exempt, in violation of applicable federal and state
 7   laws. Named Plaintiffs seek to proceed on behalf of a putative nationwide collective and
 8   putative California and Illinois Classes. Four additional Opt-in Plaintiffs from California,
 9   Illinois, and Massachusetts have joined the action to date.
10          On May 6, 2021, Named Plaintiffs filed a Motion for Conditional Certification and
11   Issuance of Court-Authorized Notice Pursuant to 29 U.S.C. 216(b) (“216(b) Briefing”), noticed
12   for the Court’s June 18, 2021 hearing date. Echo’s current deadline for its Opposition to
13   Plaintiffs’ Motion is June 4, 2021.
14          Additionally, since April 14, 2021, the Parties have met and conferred, pursuant to the
15   Court’s Individual Rule 4(a), regarding Defendant’s forthcoming Motion to Transfer or Dismiss,
16   in which Defendant seeks, inter alia, to transfer this entire action to the Northern District of
17   Illinois where Defendant is subject to general jurisdiction or, in the alternative, to dismiss the
18   claims of Plaintiff Hampton and out-of-state putative collective members based on lack of
19   personal jurisdiction. On May 11, 2021, Defendant stated that it would file an ex parte motion
20   asking the Court to stay 216(b) Briefing, contending that, based on Echo’s position that the Court
21   lacks personal jurisdiction over out-of-state collective members, forcing Echo to litigate the issue
22   in California violates its rights to due process.
23          Although the Parties disagree regarding these issues, the Parties have agreed to a stay of
24   216(b) Briefing in exchange for an agreement to toll the applicable statues of limitations for the
25   putative Illinois class members’ state law claims pled in the case; and for putative collective
26   members’ and out-of-state Opt-in Plaintiffs’ FLSA claims, as set forth in the Parties’ separate
27   tolling agreement.
28


                                                         1
 1          In light of this accord, the Parties agree that good cause exists for the stay of 216(b)
 2   Briefing until after the Court’s order on Defendant’s forthcoming Motion to Transfer or Dismiss,
 3   because the stay will conserve resources for the Parties and the Court.
 4          The Parties further agree, pursuant to their ongoing meet and confer discussions, that
 5   Plaintiffs will file a Second Amended Complaint on May 28, 2021, amended to reflect certain
 6   issues resolved through the Parties’ meet and confer efforts and to add a Private Attorneys’
 7   General Act (“PAGA”) claim after the expiration of the administrative exhaustion period.
 8          The Parties also agree to the following briefing schedule on Defendant’s forthcoming
 9   Motion to Transfer or Dismiss: Defendant will file its Motion to Transfer or Dismiss on June 4,
10   2021, Noticed for the Court’s August 6, 2021 hearing date; Plaintiffs will file their Opposition on
11   or before July 2, 2021; and Defendant will file its Reply on or before July 16, 2021.
12          The initial Status Conference is set for August 5, 2021 and the Court has not yet set a
13   discovery cutoff date; the last date for hearing motions; or the trial date. The Parties have not
14   previously requested an extension or stay of deadlines from the Court.
15          Accordingly, the Parties hereby respectfully request that the Court enter an order:
16          1.      Staying Defendant’s Opposition to Plaintiffs’ Motion for Conditional
17   Certification through the pendency of the resolution of Defendant’s forthcoming Motion to
18   Transfer or Dismiss;
19          2.      Granting Plaintiffs leave to file a Second Amended Complaint on May 28, 2021;
20          3.      Setting the following briefing schedule:
21                  a.      Defendant’s Deadline to file its Motion to Transfer or Dismiss is June 4,
22                          2021;
23                  b.      Plaintiffs’ Deadline to file its Opposition to the Motion to Transfer or
24                          Dismiss is July 2, 2021;
25                  c.      Defendant’s Deadline to file its Reply in Support of its Motion to Transfer
26                          or Dismiss is July 16, 2021.
27

28


                                                       2
 1
     Dated: May 26, 2021                             Respectfully submitted,
 2

 3
     OUTTEN & GOLDEN LLP                             OGLETREE, DEAKINS, NASH,
 4                                                   SMOAK & STEWART, P.C./WINSTON
                                                     & STRAWN LLP
 5

 6   By: /s/ Jahan C. Sagafi                         By: /s/ Evan R. Moses
 7         Jahan C. Sagafi                                 Evan R. Moses
           Melissa Stewart                                 Laura R. Petroff
 8         Molly J. Frandsen

 9
         Attorneys for Plaintiffs and the Proposed        Attorneys for Defendant
10      Class and Collective Members
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     3
 1                                               ORDER
 2          The parties filed a Joint Application to Stay Conditional Certification Briefing and Set
 3   Briefing Schedule on Defendant’s Motion to Dismiss, ECF No. 19. Good cause appearing, the
 4   court approves the parties’ application and ORDERS:
 5      1. Defendant’s opposition to plaintiffs’ Motion for Conditional Certification is stayed
 6          through the pendency of the resolution of defendant’s Motion to Transfer or Dismiss,
 7          ECF No. 22;
 8      2. Plaintiffs shall file their opposition to the Motion to Transfer or Dismiss by July 2, 2021;
 9          and
10      3. Defendant shall file its Reply in Support of its Motion to Transfer or Dismiss by
11          July 16, 2021.
12          IT IS SO ORDERED.
13          This order resolves ECF No. 19.
14   DATED: June 21, 2021.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
